Title: To Thomas Jefferson from Edward Church, 12 August 1791
From: Church, Edward
To: Jefferson, Thomas


Bordeaux, 12 Aug. 1791. Being greatly alarmed by what he learned on arrival, he expressed his fears in his of the 27th, sent by brig Hetty, Captn. Drinker, for Philadelphia.—This day his fears confirmed by letter from Carmichael, a copy of which he encloses. He is thereby arrested at the threshold, unable to advance or retreat. He cannot in any sense hold TJ responsible, but appeals to him as a fellow citizen: honored with public office, tempted by climate, having flattering prospect in trade at Bilbao, confiding in the justice of his country for annual compensation (far more acceptable because more certain than profits in trade), and having in pursuance of orders, duty, and inclination left home with his “last scanty gleanings,” is now cast “or more properly wrecked on a foreign shore, with a Wife, four daughters, one Son, and other necessary dependants … without prospect or means of redress, except only, from one source.” In this truly forlorn extremity he has written the President and TJ to extricate him and “devise some means of future employment and support.” Friends known to TJ will freely give every possible satisfaction regarding his character and conduct: Wingate, Trumbull, Gerry, and others in Congress contemporary with him at “the University of Cambridge in … Massachusetts,” as well as those in the highest offices in that state who knew his easy circumstances prior to the war. Since the peace he resided four years at Savannah and the Georgia delegation, particularly Gen. Wayne, will be voluntary sponsors of his character.—He entreats TJ to answer as early as possible, addressed care of Fenwick, with any letters the President may condescend to offer.
